People v Kevin (2017 NY Slip Op 06839)





People v Kevin


2017 NY Slip Op 06839


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: SMITH, J.P., CENTRA, CARNI, LINDLEY, AND DEJOSEPH, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (475/83) KA 17-00807.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vLARRY KEVIN RENDELL, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for reargument denied.